DETAILED ACTION
This is the second Office Action regarding application number 17/057,460, filed on 11/20/2020, which is a 371 of PCT/US2019/034066, filed on 05/24/2016, and which claims priority to provisional application number 62/676,343, filed on 05/25/2018.
This action is in response to the Applicant’s Response received 09/13/2022.

Status of Claims
Claims 1-3, 5, 7-10, 16-19, 24, 25, 27, 29, 31, 33, 35, 37-39, and 81 are currently pending.
Claims 4, 6, 11-15, 20-23, 26, 28, 30, 32, 34, 36, and 40-80 are cancelled.
Claims 35 and 38 are withdrawn.
Claims 1-3, 5, 7-10, 16-19, 24, 25, 27, 29, 31, 33, 37, 39, and 81 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/13/2022 have been carefully considered but they are not found persuasive.
The applicant asserted that the tin oxide layer of CHAUDHARI cannot read on the oxygen-deficient metal oxides recited in claim 1, and that MPEP 2144.05 and related case law does not render the claimed invention obvious. The applicant also contends that the inclusion of an ion-doped C60 layer is similarly non-obvious. The examiner has carefully considered the applicant’s remarks and their probative value, and finds them unconvincing.
The applicant remarks that “SnO2, which is a known n-type semiconductor, would not be expected for form a functional interconnection layer with another n-type semiconductor”…and “it is known in this field that two adjacent n-type semiconductors cannot form a functional interconnection layer”. The examiner finds these statements lacking sufficient evidentiary support, and requests that the applicant submit some sort of documentation or other technical literature that explains these statements. Further, it is well-settled that attorney argument cannot take the place of evidence or other expert opinion, and statements about what is or is not “known in this field” should be submitted by declaration along with evidence.
The examiner also questions the applicant’s statement that an n/n interconnection layer would not be expected to be function. For example, the applicant’s own specification describes that EPERON, a prior art reference, describes a SnO2/C60 interconnection layer, and the applicant’s description of Figure 3A on page 3 of the specification mentions a “C60(n+)/SnO2-x(n) interconnection structure”. Isn’t this a functional n/n interconnection layer? Figures 1A, 1B, 3D also illustrate n/n interconnection layers.
The applicant also asserts that “nothing in CHAUDHARI indicates a problem with the perovskite” or “a need for passivation”, that CHAUDHARI “knew about passivation layers…but did not include it in the perovskite-perovskite architecture” and “adding a n-type layer to theoretically address passivation could create a more challenging technical issue for the solar cell by introducing a n-n interconnection into the cell”. None of these arguments establishes a coherent and convincing rationale to rebut the prima facie case to add the ion-doped C60 layer as taught by BAI. First, primary references rarely criticize themselves or mention every deficiency that may exist. The omission of a particular embodiment having both a passivation layer and the perovskite-tandem architecture does not necessarily lead the examiner to conclude that there must have been some reason not to include one ever at all. Finally, whether a modification “could” create other challenges in the construction or operation of a primary reference’s device is insufficient to rebut obviousness findings. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.
If there are serious technical problems that would, in fact, cause the modifications to render CHAUDHARI’s device inoperable, the applicant should have explained specifics in a declaration with the applicant’s recent response.
The applicant presents similar arguments about EPERON, stating that EPERON’s modifications “would not necessarily have any meaningful effect on stability” and would “set out on a more complicated fabrication”. Remarks 6. Again, alleged increased device complexity is not a rebuttal of obviousness.


Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest a double junction tandem perovskite solar cell having the metal oxide layer claimed by claims 9 and 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 8, 16-19, 25, 27, 29, 31, 33, 37, 39, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHARI (US 2017/0271622 A1) in view of BAI (“Enhancing stability and efficiency of perovskite solar cells with crosslinkable silane-functionalized and doped fullerene”).
Regarding claims 1 and 81, CHAUDHARI teaches a double junction tandem perovskite solar cell comprising: 
a wide bandgap perovskite layer (perovskite layer 695 of FASnI2Br with bandgap 1.68eV, para. 41) disposed on said hole transport layer; 
a metal oxide layer disposed on said ion-doped fullerene layer, wherein said metal oxide layer is a metal oxide selected from the group consisting of SnO.sub.2-x (0<x<1), Al.sub.2O.sub.3-x (0<x<3), TiO.sub.2-x (0<x<1), ZnO.sub.1-x (0<x<1), Ga.sub.2O.sub.3-x (0<x<3), V.sub.2O.sub.5-x (0<x<5), and MoO.sub.3-x (0<x<3) (tin oxide layer 500, the SnO2 layer 600 is close to the range recited, and therefore prima facie obvious); 
a narrow bandgap perovskite layer (perovskite layer 680 of MASnI3 with bandgap 1.3eV) disposed on said Y layer; 
an electron transport layer (Sn film 630) disposed on said narrow bandgap perovskite layer.

    PNG
    media_image1.png
    496
    531
    media_image1.png
    Greyscale

CHAUDHARI does not disclose expressly a transparent conductive substrate, a hole transport layer, an electrode or an ion-doped fullerene layer. However, CHAUDHARI describes that hole transport layers, electrodes and transparent conducting oxide may be added to the solar cell architecture to achieve desired results (para. 20).
BAI teaches an iodide-doped fullerene C60 layer that passivates the perovskite layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAUDHARI and add an iodide-doped C60 layer on the wide bandgap perovskite layer as taught by BAI to achieve higher conductivity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAUDHARI to add a hole transport layer, and electrode, and a transparent conducting oxide substrate because this is a simple combination of known elements to achieve desired and expected results.
The examiner also notes that the recited claims do not require direct contact between any layers.

Regarding claim 2, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said ion-doped fullerene layer is doped with an ion selected from the group consisting of iodine (I.sup.-), bromine (Br.sup.-), chlorine (Cl.sup.-), and fluorine (F.sup.-) (the C60 is doped with iodine).

Regarding claim 3, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 2, wherein said ion-doped fullerene layer is doped with iodine (I.sup.-) (the C60 is doped with iodine).

Regarding claim 5, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 4, wherein said fullerene is C.sub.60 (the fullerene is C60).

Regarding claim 7, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 6, wherein said ion-doped fullerene layer has a thickness of about 30 nm (the C60 layer taught by BAI is roughly 20 nm, and the examiner finds that this thickness is quite close to the recited “about 30 nm”, and is therefore prima facie obvious).

Regarding claim 8. The double junction tandem perovskite solar cell of claim 1, wherein said metal oxide is SnO.sub.2-x (0<x<1) (the SnO2 layer 600 is close to the range recited, and therefore prima facie obvious).

Regarding claim 16, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said wide bandgap perovskite layer has a bandgap of about 1.5 eV to about 2 eV (perovskite layer 695 with bandgap 1.68eV) and said narrow bandgap perovskite layer has a bandgap of about 1.0 eV to about 1.5 eV (perovskite layer 680 with bandgap 1.3eV).

Regarding claim 17, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 16, wherein said wide bandgap perovskite layer has a bandgap of about 1.80 eV (the examiner finds that 1.68eV is close enough to the claimed value of 1.80eV and is prima facie obvious; CHAUDHARI also discloses another perovskite layer having a bandgap of 1.8 eV that would have been obvious to substitute with expected results).

Regarding claim 18, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 16, wherein said narrow bandgap perovskite layer has a bandgap of about 1.20 eV (the examiner finds that 1.3eV is close enough to the claimed value of 1.2eV and is prima facie obvious).

Regarding claim 19, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said narrow and said wide bandgap perovskite layer are different from each other, and comprise an organic-inorganic halide perovskite of the formula ABX.sub.3 wherein A comprises a cation selected from the group consisting of methylammonium (MA), tetramethylammonium, formamidinium (FA), cesium, rubidium, potassium, sodium, butylammonium, phenethylammonium, phenylammonium, guanidinium, and a combination thereof; B comprises a divalent metal selected from the group consisting of lead, tin, cadmium, germanium, zinc, nickel, platinum, palladium, mercury, titanium, silicon, and a combination thereof; and X is a halide selected from the group consisting of Cl, Br, F, I, and a combination thereof (narrow and wide band gap materials taught are MASnI3 and FASnI2Br, CHAUDHARI, para. 41).


Regarding claim 25, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said electron transport layer comprises a material selected from the group consisting of fullerene (C.sub.60), C.sub.70, C.sub.60 self-assembly molecules, phenyl-C.sub.61-butryric acid methyl ester (PCBM), indene C.sub.60 bis adduct (ICBA), TiO.sub.2, SnO.sub.2, ZnO, bathocuproine (BCP), and a combination thereof (the BAI references modifies CHAUDHARI and adds a C60 electron transport material).


Regarding claim 27, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, but does not disclose expressly that said hole transport layer comprises a material selected from the group consisting of poly(triaryl amine) (PTAA), poly(3-hexylthiophene) (P3HT), poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), NiO.sub.x, N4,N40-bis(4-(6-((3-ethyloxetan-3-yl)methoxy)hexyl)phenyl)-N4,N40-dipheny- l-biphenyl-4,40-diamine (TPD), 2,2',7,7'-Tetrakis[N,N-di(4-methoxyphenyl)amino]-9,9'-spirobifluorene (spiro-OMeTAD), CuSCN, and a combination thereof.
However, CHAUDHARI teaches that a hole transport layer may comprise spiro-OMeTAD (para. 20)., and the examiner finds it would have been obvious to skilled artisans to add a HTL of spiro-OMeTAD to the tandem solar cell for provide for efficient charge transport of generated holes, according to known methods with entirely predictable results.

Regarding claim 29, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said conductive substrate is selected from the group consisting of Indium Tin Oxide (ITO), Aluminum Doped Zinc Oxide (AZO), and Fluorine doped Tin Oxide (FTO) (CHAUDHARI says ITO and FTO can be the transparent conductive layer, para. 20).

Regarding claim 31, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said electrode is selected from the group consisting of Ag, Au, Cu, Al, Cr, Bi, graphite, and a combination thereof (CHAUDHARI says that Ag and Au cam be the material of the top contact electrodes, para. 20).

Regarding claim 33, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, wherein said X layer and said Y layer are both absent (rejection of claim 1 assumes X and Y layers are absent).

Regarding claim 37, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 36, wherein said Y layer is absent (rejection of claim 1 assumes X and Y layers are absent).

Regarding claim 39, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 38, wherein said X layer is absent (rejection of claim 1 assumes X and Y layers are absent).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHARI (US 2017/0271622 A1) in view of BAI (“Enhancing stability and efficiency of perovskite solar cells with crosslinkable silane-functionalized and doped fullerene”) as applied to claim 1 above, and further in view of EPERON (“Perovskite-perovskite tandem photovoltaics with optimized bandgaps”).
Regarding claim 24, the combination of CHAUDHARI and BAI teaches or would have suggested the double junction tandem perovskite solar cell of claim 1, but does not disclose expressly that said narrow bandgap perovskite layer has a composition of Cs0.05MA0.45FA0.5Pb0.5Sn0.5I3 having a bandgap of about 1.23 eV and said wide bandgap perovskite layer has a composition of Cs0.2FA0.8PbI1.8Br1.2 having a bandgap of about 1.78 eV.
EPERON teaches perovskite materials for front and rear cells of a tandem perovskite solar cell of FA0.83Cs0.17Pb(IxBr1-x)3 and FA0.75Cs0.25Pb0.5Sn0.5I3 (pg. 861). EPERON also explains that the relative amounts of the various elements control the material’s band gap, and can be selected to achieve desired band gap values and control for sensitivity to other external effects such as air sensitivity and degradation.
It would have been obvious to replace the perovskite materials of CHAUDHARI with the narrow and wide band gap materials taught by EPERON because this is only a simple substitution of known materials to achieve entirely ordinary and expected results. Also, skilled artisans would have recognized that the adjustment of the relative amounts of material components and elements would affect the material band gap, and would have understood that routine optimization could yield the materials claimed, or at least compositions fairly close to the elemental ratios claimed. The examiner finds that the materials taught by EPERON are sufficiently close to those claimed and are prima facie obvious.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721